DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over ITO et al. (US Pub. No. 2016/0188744 A1).
In respect to Claim 1, ITO teaches:
a computer-implemented method, comprising: accessing a set of events in a data store, each event in the set of events including a portion of raw machine data that reflects activity in an information technology environment and that is produced by a component of that information technology environment; (ITO teaches [FIG. 1 – FIG. 2] data within an information technology environment wherein structured data is included.)
identifying a field label and a value associated with the field label based on determining the portion of raw machine data of an event includes text corresponding to the field label and the value, wherein the field label is associated with a first field; (ITO teaches [0008-0009] data with field labels and associated values.)
and based on the field label being associated with the first field, assigning the value to a second field (ITO teaches [0008, 0020] assigning a value based on extraction rules.)
As per Claim 2, ITO teaches:
wherein the value is assigned to the second field based at least on determining the field label is a field name of the first field (ITO teaches [0026] acquiring the label for extraction based on field data.)
As per Claim 3, ITO teaches:
wherein a field name of the second field is automatically generated to include the field label and additional text (ITO [FIG. 8])
As per Claim 4, ITO teaches:
wherein the second field is a new field associated with the set of events based on the field label being associated with the first field (ITO teaches [0026] acquiring the label for extraction based on field data.)
As per Claim 5, ITO teaches:
wherein the identifying the field label includes applying an extraction rule to the portion of raw machine data of the event (ITO [FIG. 8])
As per Claim 6, ITO teaches:
causing an option to be presented in a graphical under interface based on the field label being associated with the first field, the option being selectable to cause the assigning of the value to the second field (ITO [FIG. 3])


wherein the identifying of the field label and the value is part of a command that automatically identifies and extracts fields from the portion of raw machine data of the event, each field of the fields being identified for each first text portion separated by one or more designated demarcating characters from a second text portion in the portion of raw machine data (ITO [FIG. 8])
As per Claim 8, ITO teaches:
wherein the identifying of the field label and the value is part of a command that automatically identifies and extracts fields from a field value of an existing field of the event, wherein a field is identified for each particular field label identified in the field value of the existing field (ITO [FIG. 8])
As per Claim 9, ITO teaches:
wherein the identifying the field label and the value is part of a command comprising a command modifier that indicates a set of data items of the set of events from which the command is to automatically identify and extract field label- value pairs (ITO [FIG. 8])
As per Claim 10, ITO teaches:
wherein the extraction rule comprises at least one regular expression defining identification and extraction of the value and the field label (ITO [0019])
As per Claim 11, ITO teaches:
automatically determining a field name for the second field based on modifying the field label (ITO [FIG. 8])



Claims 17-20 are the media claims corresponding to method claims 1-4 respectively, therefore are rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        February 9, 2022